Citation Nr: 1014429	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
of the right knee.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome, acid reflux, 
gastroesophageal reflux disease and hiatal hernia, to include 
as secondary to service-connected disabilities.

3.  Entitlement to service connection for bilateral shoulder 
degenerative joint disease.

4.  Entitlement to a rating in excess of 20 percent for right 
femur fracture with degenerative joint disease of the knee 
and musculoligamentous strain.

5.  Entitlement to an initial rating in excess of 30 percent 
for carpal tunnel syndrome and tendonitis of the right hand 
and arm.

6.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome and tendonitis of the left hand 
and arm.

7.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular degenerative disease, tendonitis and 
bursitis of the right shoulder.

8.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular degenerative disease, tendonitis and 
bursitis of the left shoulder.

9.  Entitlement to an initial rating in excess of 10 percent 
for loss of strength of the right leg.

10.  Entitlement to an initial rating in excess of 10 percent 
for degenerative medial compartment and patellofemoral joint 
disease of the left leg.

11.  Entitlement to a compensable rating for bilateral 
hearing loss.

12.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD)

13.  Entitlement to an initial rating in excess of 10 percent 
for cervical spondylosis.

14.  Entitlement to a rating in excess of 40 percent for 
lumbar scoliosis and old kyphorotoscoliosis and diffuse 
interstitial skeletal hyperostosis.

15.  Entitlement to an effective date earlier than April 16, 
2008, for the assignment of a total disability rating on the 
basis of individual unemployability (TDIU).

16.  Entitlement to an effective date earlier than April 16, 
2008, for the grant of Dependents Educational Assistance 
(DEA).

17.  Entitlement to service connection for a left hip 
disability, to include as secondary to other service-
connected disabilities.

18.  Entitlement to service connection for a bilateral foot 
disability, characterized as pes planus, to include as 
secondary to service-connected residuals of right femur 
fracture with degenerative joint disease of the knee and 
musculoligamentous strain.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1960 to June 
1963.  

The matter of an increased rating for right femur fracture 
with degenerative joint disease of the knee and 
musculoligamentous strain is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2009 Order, 
the Court endorsed a joint motion for remand, vacated the 
portion of the July 2008 Board decision that denied the 
increased rating claim, and remanded the matter for 
compliance with the instructions in the joint motion.

In July 2008, this matter of an increased rating for right 
femur fracture with degenerative joint disease of the knee 
and musculoligamentous strain came before the Board on appeal 
from an April 2005 rating decision of the RO in Lincoln, 
Nebraska, which denied the appellant's claims.  

Also in July 2008, the Board remanded the issues of service 
connection for a bilateral foot disability, carpal tunnel 
syndrome of each arm, a left leg and knee disability, loss of 
strength in the right leg, and a bilateral shoulder 
disability.  The bilateral foot disability claim returns now 
for appellate consideration.  While on remand, service 
connection was granted for carpal tunnel syndrome of each 
arm, a left leg and knee disability, loss of strength in the 
right leg, and bilateral shoulder acromioclavicular 
degenerative disease, tendonitis and bursitis in an April 
2009 rating decision.  A grant of service connection 
extinguishes appeals before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The appellant has 
appealed the initial ratings assigned for each granted 
disability in the April 2009 rating decision.  The RO also 
granted service connection for cervical spondylosis, TDIU and 
DEA benefits in the April 2009 rating decision.  The 
appellant has appealed the rating for the cervical 
spondylosis and the effective date of TDIU and DEA.

In the course of the preceding claims process, the appellant 
testified before the undersigned at a July 2007 hearing at 
the RO.  A transcript has been associated with the file.

While these claims were on appeal before the Board, the RO 
continued processing a second set of claims.  A May 2007 
rating decision denied service connection for bilateral 
shoulder degenerative joint disease and granted service 
connection for right knee scar, assigning a noncompensable 
initial rating.  A September 2007 rating decision continued 
the appellant's lumbar spine and hearing loss ratings and 
denied service connection for a gastrointestinal disability.  
A March 2008 rating decision granted service connection for 
PTSD, the initial rating of which is currently on appeal.  An 
August 2008 rating decision denied service connection for a 
left hip disability.  The appellant has perfected appeals as 
to all of these issues.  

The issues of increased ratings for right femur fracture with 
degenerative joint disease of the knee and musculoligamentous 
strain, loss of strength of the right leg, degenerative 
medial compartment and patellofemoral joint disease of the 
left leg, cervical and lumbar spine disabilities, bilateral 
shoulder acromioclavicular degenerative disease, tendonitis 
and bursitis, carpal tunnel syndrome of each arm, PTSD, and 
hearing loss, earlier effective dates for TDIU and DEA 
benefits, and service connection for a bilateral foot 
condition and a left hip condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The appellant's service-connected scar of the right knee 
is superficial, stable, not painful on examination, measures 
7 cm. by 0.3 cm., and is not productive of limitation of 
motion or function.  

2.  The appellant's diagnosed gastrointestinal disabilities, 
GERD and ventral hernia, were not manifest within service, 
are unrelated to service, and were not caused or aggravated 
by the appellant's service-connected PTSD.

3.  The appellant is not currently diagnosed with 
degenerative joint disease of the shoulders.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
scar of the right knee are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2009).

2.  The appellant's gastrointestinal disability was not 
incurred in or aggravated by active service and was not 
caused or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The appellant's bilateral degenerative joint disease was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
rating for a right knee scar and service connection for a 
gastrointestinal disorder and bilateral shoulder degenerative 
joint disease.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  The instant right knee scar rating claim arises 
from a granted claim of service connection.  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).

A letter dated in June 2006 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability, for the right knee scar claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
January 2007 letter satisfied the duty to notify provisions 
for the shoulder claims.  See id.  A July 2007 letter 
satisfied the duty to notify provisions for the 
gastrointestinal disability claim.  See id.  All of these 
letters were sent prior to initial adjudication.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
(SSA) records have been associated with the file.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
for his right knee scar in 2006.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected right knee scar since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded 2007 and 2009 medical examinations 
to obtain an opinion as to whether the appellant had shoulder 
degenerative joint disease as a result of service or a 
service-connected disability.  The opinions were rendered by 
medical professionals following thorough examinations and 
interviews of the appellant and review of the claims file.  
The examiners obtained accurate histories and listened to the 
appellant's assertions.  The examiners laid factual 
foundations for the conclusions that were reached.  
Similarly, the appellant was afforded a 2008 VA examination 
to obtain an opinion as to whether the appellant had a 
gastrointestinal disability as a result of service or a 
service-connected disability.  As with the other examinations 
and opinions, the examiner rendered an opinion following 
thorough examination and interview of the appellant and 
review of the claims file.  The history was accurate and 
factual foundations were provided for the conclusions 
reached.  Therefore, the Board finds that the examinations 
are adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's right knee scar has been rated noncompensable 
under DC 7899-7802, an analogous rating indicating that the 
criteria of 7802 were used to assign a rating under 7899.  
See 38 C.F.R. § 4.118.  A 10 percent rating is warranted for 
scars other than the head, face, or neck that are superficial 
and do not cause limited motion that involve an area or areas 
of 144 square inches (929 sq. cm.) or greater.  DC 7802.  
This is the only assignable rating under DC 7802.

The appellant was seen for a July 2006 VA examination in 
connection with this claim.  The scar was superficial.  The 
scar was measured to be 7 centimeters long and 0.3 
centimeters wide.  The scar was described as well healed with 
no specific complaints other than some loss of sensation over 
the lateral aspect and a slight feeling of indentation along 
the edges of the scar.  The scar was not tender on 
examination.  There was no pain and no adherence to 
underlying tissues.  Likewise there was no loss of skin 
cover, distortion, asymmetry, breakdown, or disfigurement.  
The examiner indicated that the scar did not limit function 
by itself.  

The appellant was also seen for a July 2008 VA examination.  
The scar was measured to be 7.5 centimeters long and 1 
millimeter wide.  There was no depression, arch linear and no 
tissue loss.  There was no tenderness and no skin breakdown.

As shown above, the Veteran's service-connected right knee 
scar does not involve an area greater than 144 square inches, 
the criteria for a rating under DC 7802 are not met.  

The Board has considered the application of the other DCs 
which rate scars.  DC 7800 concerns scars of the head, face, 
or neck.  See id.  Clearly, the regulation does not apply and 
is in no way analogous.  The criteria provide for a 10 
percent rating for scars other than the head, face, or neck 
that are deep or that cause limited motion and involve an 
area or areas exceeding 6 square inches (39 sq. cm.).  Id., 
DC 7801.  A deep scar is one associated with underlying soft 
tissue damage.  Id., at Note 1.  The July 2006 VA examination 
report states that the scar is superficial and not adherent 
to underlying tissue.  Thus, the criteria for a rating under 
DC 7801 are not met.  

The criteria under DC 7803 provide for a 10 percent rating 
for superficial scars that are unstable and superficial scars 
that are painful on examination warrant a 10 percent rating 
under the criteria codified at Diagnostic Code 7804.  The 
July 2006 VA examination report states that the scar is 
stable and not painful on examination.  The appellant has 
since complained of pain in the scar.  The appellant 
submitted a March 2007 statement indicated that had "aching 
in the thighs with full flexion[,] also sensitivity on the 
knee where the scar is."  Following his statement, he was 
reevaluated.  The July 2008 VA examination report indicates 
that the scar was not tender on examination.  Two 
distinctions are required: first, that sensitivity is not 
pain; and second, the requirement of "painful on 
examination."  Neither the July 2006 or July 2008 examiners 
recorded pain on examination.  The Board finds that the 
criteria of a scar painful on examination are not met.  The 
criteria for compensable ratings under DCs 7803 and 7804 are 
not met.  

Finally, DC 7805 rates scars based on limitation of function 
of the affected part.  The July 2006 VA examination report 
indicates that there is no limitation of function caused by 
the scar.  The appellant submitted a March 2007 statement 
indicated that his right knee had "linear contracture where 
I have some scarring about the vastus lateralis with the 
tendon."  Given that the scar under consideration here is 
not adherent, the Board is rating only a skin disability, not 
a tendon disability.  The contracture based on tendon 
involvement concerns the right knee rating that has been 
remanded, as discussed below.  There being no other 
identified limitation of function due to the scar of the 
skin, DC 7805 is not for application. 

DCs 7800-7805 were revised during the course of this appeal.  
The current DCs 7800-7805 are effective October 23, 2008.  73 
Fed. Reg. 54708 (Sept. 23, 2008).  The applicability date is 
October 23, 2008, for all claims received on and after that 
date.  Id.  The appellant's claim was clearly received long 
before that date.  The appellant may request reevaluation 
under the current regulations, but has not done so, despite 
his representation by an attorney.  Thus, the Board will not 
consider these provisions.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's right knee scar 
disability is not inadequate.  The scar is superficial, 
stable, well described in size and shape, and not productive 
of limitation of function.  While the appellant argues 
involvement of the tendon, the Board has remanded the rating 
for the right knee, which includes any limitation of knee 
function as a result of ligament injury.  To the extent that 
the Veteran may have any functional limitation of the right 
knee as a result of his in-service knee injury, the Veteran 
has been assigned a separate rating based on impairment of 
function of the right knee.  The assignment of another rating 
based on limitation of right knee function would violate the 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.  Thus, 
the Veteran's complaint of tendon involvement is outside the 
scar rating under consideration here.  

It does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board, however, concludes that the 
criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

a. Gastrointestinal Disability, to include irritable bowel 
syndrome, acid reflux, gastroesophageal reflux disease and 
hiatal hernia

The appellant made a general claim for service connection for 
a gastrointestinal disability, to include as due to his 
service-connected PTSD.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  The appellant was 
seen for a March 2008 gastrointestinal VA examination.  At 
that time, he was diagnosed with gastroesophageal reflux 
disease (GERD) and a ventral hernia.  The appellant was 
service-connected for PTSD in March 2008.  The remaining 
question is whether the GERD or ventral hernia was caused or 
aggravated by the appellant's PTSD.  Id.  

The appellant's report of medical history at the March 2008 
VA examination indicates that he began having heartburn, 
indigestion, burning epigastric pain, nausea and 
regurgitation since 1997.  The appellant reported undergoing 
an esophagogastroduodenoscopy in 1997 to evaluate "growths" 
in his throat and was noted to have esophagitis at that time.  
The appellant used pepcid and milk of magnesia, then over the 
counter Tums for relief of daily GERD symptoms.  When asked 
if there was a pattern between his PTSD and gastrointestinal 
(GI) symptoms, the Veteran replied that there was "no 
pattern I can see."  His PTSD symptoms occurred several 
times a week while his GI symptoms occurred daily.  The 
examination report indicates that the appellant's claims file 
and medical records were reviewed.  The examiner concluded 
that the ventral hernia was asymptomatic.  The examiner 
reviewed medical literature, cited in the report and noted 
that PTSD played no role in the pathophysiology and etiology 
of GERD or ventral hernia.  The examiner also questioned the 
appellant about the frequency and coincidence of his PTSD 
symptoms and GERD symptoms.  As the GI symptoms occurred 
separately and independently of the PTSD symptoms, the 
examiner concluded that the PTSD did not aggravate the GERD 
symptoms.  The examiner noted that the ventral hernia was 
asymptomatic and concluded that the PTSD had not likely 
aggravated the hernia either.  In rendering her opinion, the 
examiner noted that review of medical literature revealed 
that PTSD played no role in the pathophysiology and etiology 
of the physiologic diseases GERD and ventral hernia.  

The appellant was seen for a subsequent July 2008 VA 
examination.  The history section of the examination report 
indicates that the appellant denied a history of nausea, 
vomiting, diarrhea, constipation, indigestion, heartburn and 
hemorrhoids.  There was no history or hernia, abdominal mass, 
abdominal swelling, regurgitation or jaundice.  The appellant 
did not have a history of dysphagia, hematemesis, melena, 
pancreatitis, gallbladder attacks or a history of abdominal 
pain.  The Board notes that the appellant's gastrointestinal 
complaints were not the reason for the examination.  The 
report results of no to the questions pertaining to 
gastrointestinal disability most likely reflect the examiner 
skipping this section as the bulk of the examination findings 
pertained to various orthopedic disabilities.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection.  The appellant is 
competent to report his PTSD and gastrointestinal symptoms.  
However, the appellant's statements that his PTSD led to his 
gastrointestinal symptoms are largely a matter of conjecture.  
There is no observable process by which the appellant could 
report PTSD causing GERD or ventral hernias.  His report is 
both anecdotal and coincidental.  On the other hand, the 
objective examiner's report in March 2008 indicates that the 
current state of medical knowledge is that PTSD does not lead 
to GERD or ventral hernias.  The Board places more weight on 
the medical opinion.  The examiner also indicated that the 
PTSD did not aggravate his GERD or ventral hernia.  This was 
based on the uncontested report of medical history given by 
the appellant.  The Board concludes that service connection 
on a secondary basis is not warranted on causation or 
aggravation bases.  See 38 C.F.R. § 3.310, supra.  

The Board also finds that the GERD and ventral hernia are 
unrelated to service.  There is no evidence to establish that 
either condition was manifest in service.  The appellant does 
not allege that the conditions date to service, instead 
reported onset in 1997.  The Board concludes that service 
connection on a direct basis is not warranted.  See Hickson, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's gastrointestinal 
disability claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

b. Shoulder Disability

The Board previously remanded a claim for service connection 
for a bilateral shoulder disability in July 2008.  On remand, 
the RO granted service connection for acromioclavicular 
degenerative disease, tendonitis and bursitis of the 
bilateral shoulders in an April 2009 rating decision.  The RO 
also issued an April 2009 Supplemental Statement of the Case 
denying service connection for degenerative joint disease of 
the bilateral shoulders.  

The appellant has had several VA examinations regarding his 
shoulders.  The proper diagnosis is in conflict.

The appellant was first seen for a VA examination in February 
2005.  On clinical examination, the appellant was found to 
have tendonitis and bursitis of the shoulders.  X-ray studies 
were interpreted to show minimal acromioclavicular 
degenerative disease bilaterally.  The examiner indicated 
that the appellant did not have extensive degenerative 
changes.  The examiner concluded that the appellant's 
"arthritis" issues were less likely than not causing his 
weakness, as one would expect moderate to severe degenerative 
joint disease to cause weakness or pain.  

The appellant's Social Security Administration file indicated 
the presence of degenerative joint disease of the right 
shoulder.  This was based on private February 2005 x-ray 
study of the right, but not left shoulder.  The x-ray image 
interpreted to show that "[t]here may be some mild 
degenerative changes at the acromioclavicular joint."  The 
impression was minimal degenerative changes.  An April 2005 
evaluation also from the SSA file states that the appellant 
had degenerative disease in the shoulders, but this was based 
on records obtained from VA and not an independent 
evaluation.  

The appellant was seen for a March 2007 VA examination 
performed by the same examiner as the February 2005 
examination.  X-ray studies from February 2007 were 
interpreted to show no degenerative changes in either 
shoulder.  Instead, the shoulders were essentially normal, 
with some hooking of the coracoid process on the right, 
possibly a normal variant or old trauma.  The x-ray report 
noted a sclerotic density of the right humeral head, likely 
an incidental bone island, less likely a loose body.  In a 
May 2007 addendum, the examiner indicated that he did not 
know why there was a discrepancy between the February 2005 
and February 2007 x-ray studies.  He noted that both 
shoulders appear to be equal concerning changes as noted on 
x-ray reports.  He concluded that any changes were likely due 
to natural progression of disease with age.

The appellant was provided a January 2009 VA examination on 
remand from the Board.  X-ray studies were performed of both 
shoulders.  Both sets of x-rays were interpreted to show 
normal joints.  The appellant was diagnosed with chronic 
bilateral strain with supraspinatus tendonitis.  

The Board finds that the appellant does not have degenerative 
joint disease of the shoulders and did not have such a 
disability when he filed his claim.  The appellant has been 
complaining of pain and weakness in his shoulders and upper 
extremities for years.  He has been evaluated repeatedly.  
The February 2005 VA studies indicate minimal changes, with 
subsequent absence of such findings in 2007 and 2009.  The 
examiner could not explain why such changes were found once 
and not twice.  The contemporaneous February 2005 private x-
ray "may" have shown degenerative changes, which lessens 
the probative value of such a diagnosis.  The Board finds 
that the subsequent x-rays which were not interpreted to find 
such degenerative changes are more probative.  Thus, the 
Board finds that the preponderance of the evidence shows that 
the appellant does not have degenerative joint disease of the 
shoulders.  Service connection is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this conclusion, the Board does not doubt that 
the Veteran current has bilateral shoulder impairment as a 
result of his active military service.  In this regard, he 
has already been awarded service connection for 
acromioclavicular degenerative disease, tendonitis, and 
bursitis of each shoulder.  These rating contemplate the 
impairment of each shoulder currently manifested.  The Board 
observes that there appears to be no way to differentiate the 
impairment caused by his service connected left and right 
shoulder disabilities and any arthritis that he may have.  In 
this regard, if the symptomatology from a service-connected 
diabetic disability cannot be differentiated from any 
nonservice-connected disability, the Court has held that, in 
such cases, VA is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Thus the Board will 
attribute all left and right shoulder manifestations to the 
Veteran's service connected bilateral acromioclavicular 
degenerative disease, tendonitis, and bursitis that is 
addressed below.  The assignment of another rating based on 
limitation of shoulder function would violate the prohibition 
against pyramiding.  See 38 C.F.R. § 4.14.  

ORDER

Entitlement to an initial compensable rating for a scar of 
the right knee is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome, acid reflux, 
gastroesophageal reflux disease and hiatal hernia, to include 
as secondary to service-connected disabilities, is denied.

Entitlement to service connection for bilateral shoulder 
degenerative joint disease is denied.


REMAND

The Board must remand several of the appellant's claims for 
further development.

First, the Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board previously remanded the 
bilateral foot disability claim in July 2008 for additional 
VA examination development.  At his January 2009 VA 
examination, the appellant was diagnosed with bilateral pes 
planus and with bilateral first metatarsal-phalangeal joint 
degenerative joint disease and sensory neuropathy.  The 
examiner concluded that the flatfeet and degenerative joint 
disease were not at least as likely as not due to service.  
While the January 2009 VA examination report identifies the 
disabilities present in the feet and offers an opinion, the 
report provides no rationale for that opinion.  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, 
the link between evidence and conclusion is missing and the 
opinion is inadequate for ratings purposes.  See id.  The 
Board cannot rely on such a report and the claim must be 
remanded again.  See Stegall, supra.  

The Board must also remand the claims for increased ratings 
for right femur fracture with degenerative joint disease of 
the knee and musculoligamentous strain and degenerative 
medial compartment and patellofemoral joint disease of the 
left leg.  The RO provided a January 2009 VA examination 
which evaluated both knees while the right knee issue was on 
appeal before the Court.  The RO has not readjudicated the 
right knee claim using the evidence developed in January 
2009.  The Board cannot find that prejudice would not result 
from proceeding to decide the claim without remanding for RO 
consideration of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the right knee claim must be 
remanded.  The Board must remand both the right and left knee 
ratings regardless due to an inadequate VA examination 
report.  The findings from the January 2009 VA examination 
indicate that the appellant has and does not have instability 
and give way of both knees, failed to record the range of 
motion, either flexion or extension, for either knee, and 
fails to evaluate the appellant's disabilities based on the 
DeLuca criteria.  The Board finds that the January 2009 VA 
examination report is wholly inadequate and the duty to 
assist requires a remand for a new examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The appellant's ratings for acromioclavicular degenerative 
disease, tendonitis and bursitis of the shoulders must also 
be remanded.  In determining whether the appellant has 
limitation of motion to shoulder level, it is necessary to 
consider reports of forward flexion and abduction.  See 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  The 
January 2009 VA examination report, which was the basis of 
service connection, did not provide any range of motion 
findings.  This omission is particularly egregious where, as 
here, the examiner states that the shoulders, without 
aggravation, would have better range of motion.  Thus, the 
examination report is inadequate and remand is warranted.  
See Schafrath, supra.  

The appellant's wife sent a May 2009 statement which 
indicates that the appellant had recently undergone surgery 
for his cervical spine disability and would undergo surgery 
for the lumbar spine disability when recovered.  There are no 
records from the cervical spine surgery.  As the appellant 
was last afforded an examination in 2008 and evidence 
suggests surgical intervention since that time, the Board 
considers a reevaluation necessary to properly evaluate the 
appellant's current level of symptomatology for the cervical 
and lumbar spine disabilities.  The appellant is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

In reviewing the claims file, the Board notes that the 
appellant was seen for a July 2007 neurology outpatient 
session, complaining of paresthesias in his fingers and toes.  
At that time, the appellant was recommended for cervical 
spine surgery to alleviate his symptoms.  Because the 
appellant appears to have undergone such surgery and the 
neurological functioning of his upper extremities was a 
reason for the surgery, the Board finds that additional 
examination is required before his service-connected carpal 
tunnel syndrome of the right and left arms are rated.  The 
Board remands those issues for a current evaluation.  See 
Snuffer.

Similarly, the appellant was granted service connection for 
loss of strength of the right leg on the basis that a VA 
examination found motor neuropathies of the leg due to spinal 
canal stenosis.  As stated, the appellant underwent lumbar 
spine surgery and has not been reevaluated since then.  The 
Board remands the increased initial rating issue for a 
current evaluation.  See Snuffer.

The appellant's VA treatment records also show some 
indication of worsening PTSD symptoms.  The appellant 
received his last, full VA examination for PTSD in March 
2008.  A July 2008 addendum is also of record, but does not 
fully describe his symptoms.  The appellant's VA treatment 
records show that, in May 2009, the appellant walked in for 
psychiatric treatment.  At that time he reported poor memory, 
poor attention, concentration, difficulty with names, word 
finding problems and misplacing items.  He also indicated 
more problems with his short term memory.  The claims file 
reflects some evidence of worsening symptoms and the Board 
considers a reevaluation necessary to properly evaluate the 
appellant's current level of symptomatology for PTSD.  The 
appellant is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer, supra.  

The appellant is seeking a compensable evaluation for his 
service-connected bilateral hearing loss.  Based upon its 
review of the appellant's claims folder, the Board finds 
there is a further duty to notify and assist him with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Specifically, the claim should be remanded in 
order to provide the appellant a new VA audiological 
examination which addresses the functional effects caused by 
the appellant's bilateral hearing loss.

The audiologic evaluations of record include August 2007 and 
July 2008 VA examinations.  The Board finds that the results 
of the above examinations are not adequate upon which to base 
an appellate decision.  Both adequately addressed the 
schedular criteria for the evaluation of hearing loss.  
Neither included an assessment of the functional effects 
caused by the appellant's bilateral hearing loss.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(finding that relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report).

In this regard, the U.S. Court of Appeals for Veterans 
Claims' (Court) rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-
schedular rating is warranted. Specifically, the Court noted 
that

...unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  [VA's] policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible 
application.

Martinak, 21 Vet. App. at 455.

The "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the above, 
a new VA examination must be provided to the appellant which 
addresses the functional effects caused by his bilateral 
hearing loss.

Given that the Board must remand the increased ratings 
claims, the factual basis on which the earlier effective date 
claims relies may be altered by further action at the RO.  
Thus, the Board concludes that the earlier effective date 
claims are inextricably intertwined.  Accordingly, Board 
adjudication of the earlier effective date appeals may not go 
forward until the increased ratings issues are first 
addressed by the RO on remand.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

The Board must also remand the service connection for a left 
hip disability claim.  The duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim, as defined 
by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The appellant currently claims that he has a left hip 
disability as a result of an inservice accident involving a 
torpedo, from which most of his disabilities stem.  The 
appellant's Social Security Administration records show that 
he complained of left hip discomfort in 2005.  There was no 
evaluation of the left hip specifically at that time, or in 
the remainder of the appellant's records.  The appellant was 
not provided a VA examination pursuant to his left hip claim.  
While the appellant specifically alleges that the left hip 
disability is directly due to service, the Board notes that 
he has a number of service-connected orthopedic disabilities 
to which a left hip disability may be secondary.  The Board 
concludes that an examination is warranted pursuant to VA's 
duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his service-
connected bilateral knee, bilateral 
shoulder, cervical and lumbar spine, right 
leg, bilateral carpal tunnel syndrome, 
PTSD and hearing loss disabilities.  
Sufficient evaluations should be scheduled 
to evaluate the appellant's orthopedic, 
neurological, psychiatric and audiological 
symptomatology associated with these 
disabilities.  All indicated tests and 
studies, including range of motion 
studies, should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected orthopedic 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

2.  Schedule the appellant for VA 
examinations to determine (1) the 
diagnosis of any left hip disorder(s) 
which may be present, and (2) whether any 
such left hip disorder is as likely as not 
etiologically related to the inservice 
torpedo accident or has been caused or 
aggravated by the appellant's service-
connected disabilities.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Send the appellant's claims file for a 
medical opinion to determine whether he 
has a current bilateral foot disability 
that is as likely as not etiologically 
related to the inservice torpedo accident 
or has been caused or aggravated by the 
appellant's service-connected 
disabilities.  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


